   Case: 3:17-cr-00055-WHR Doc #: 35 Filed: 03/26/21 Page: 1 of 1 PAGEID #: 125




                          IN UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA                       )
                                               )
                vs                             )              Case No. 3:17CR055
                                               )
                                               )
AUSTIN K. ALIG


                     ORDER TERMINATING SUPERVISED RELEASE




The above named was sentenced to a three years term of Supervised Release on September 7,

2018. Based on the recommendation of the U.S. Probation Officer and for good cause shown it

is hereby ordered that the defendant is discharged from Supervised Release and that the

proceedings in the case be terminated.




Dated this ~ '- ·c\_ day of   l{'r)   ~




                                         The Honorable Walter H. Rice
                                         United States District Court Judge
